Citation Nr: 0207344	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  99-08 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for nicotine dependence.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right thigh, involving Muscle 
Group XIV, currently evaluated as 10 percent disabling.  

3  Determination of a proper initial evaluation for post-
traumatic stress disorder (PTSD), currently assigned a 30 
percent evaluation.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for a sensitive scar on the right thigh.

(The issue of entitlement to service connection for nerve 
damage of the right leg will be the subject of a later 
decision.)  

(The issue of entitlement to service connection for arthritis 
of the right leg will be the subject of a later decision.)  

(The issue of entitlement to service connection for varicose 
veins will be the subject of a later decision.)  

(The issue of entitlement to service connection for emphysema 
will be the subject of a later decision.)  

(The issue of entitlement to service connection for residuals 
of a cold injury, to include circulatory, respiratory, and 
neurological conditions, will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which adjudicated the above-captioned 
issues.  In October 2000, the Board issued a decision in 
which each of the benefits sought were denied.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and by an Order dated in 
February 2001, the Court remanded the case back to the Board 
for readjudication due to a change in the applicable law 
governing all claims for VA benefits.  

The Board is currently undertaking additional development on 
the issues involving entitlement to service connection for 
nerve damage to the right leg, arthritis of the right leg, 
varicose veins, emphysema, and residuals of a cold injury 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing those issues.  


FINDINGS OF FACT

1.  With respect to the issues involving entitlement to 
service connection for nicotine dependence, and for increased 
evaluations for residuals of a shell fragment wound to the 
right thigh, PTSD, and a sensitive scar on the right thigh, 
the VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of those issues.  

2.  On June 15, 1998, the RO received the veteran's claim for 
service connection for a respiratory disorder, due to smoking 
and based upon nicotine dependence.  

3.  The veteran's residuals of a shell fragment wound to the 
right thigh, involving Muscle Group XIV, are manifested by a 
retained foreign body, a six-centimeter (cm) scar with 
tenderness on palpation, slight weakness of the quadriceps 
when tested against resistance, but no muscle herniation, or 
damage to any tendons, bones, or joints.  


4.  The veteran's PTSD is objectively shown to be productive 
of some occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms 
including flashbacks and intrusive thoughts, causing 
hypervigilance and chronic sleep impairment.  

5.  The veteran's sensitive scar associated with his residual 
shell fragment wound is shown to be mildly tender on 
palpation, but is not objectively shown to involve any 
functional impairment of the right thigh, and does not 
involve any ulceration, exudation, exfoliation, or itching.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
nicotine dependence is precluded as a matter of law.  
38 U.S.C.A. § 1103 (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right thigh, 
involving Muscle Group XIV, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.56, 4.72, 4.73, Diagnostic Code 5314 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

3.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.132, Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

4.  The criteria for an initial evaluation in excess of 10 
percent for a sensitive scar on the right thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7804, 7805 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The veteran contends that he incurred a respiratory disorder 
as a result of nicotine dependence which began in service.  
In addition, he maintains that the currently assigned ratings 
for his residuals of a shell fragment wound to the right 
thigh, involving Muscle Group XIV (SFW), PTSD, and sensitive 
scar on the right thigh do not adequately reflect the 
severity of those disabilities.  In such cases, the VA has a 
duty to assist the veteran in developing facts which are 
pertinent to such claims.  

On November 9, 2000, the President signed legislation that 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim, and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and which are not final 
as of that date.  See 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA has indicated that, with the exception 
of the amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) 
(the second sentence), and 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. at 45,629.  

In this case, the Board finds that the VA has complied with 
the VCAA with respect to the issues addressed here.  First, 
the VA notified the veteran of the information needed to 
substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2001).  In the November 1998 and March 1999 rating 
decisions, the March and July 1999 statements of the case, 
and the July 1999 supplemental statement of the case, as well 
as the October 2000 Board decision, the veteran was informed 
why his claims were denied, and what particular evidence was 
needed to support his claims.  In addition, the RO sent 
correspondence dated in July 1998 to the veteran indicating 
what additional evidence was needed to substantiate his 
claims.  By a letter of July 1998, the veteran's former 
attorney indicated that the veteran was not required to 
provide such information, and that none would be forthcoming.  
The veteran has been provided wit the regulations pertinent 
to his claims, and he has been provided the opportunity to 
present additional evidence and argument in support of those 
claims.  Accordingly, the Board finds that with respect to 
those issues addressed in this decision, the VA has 
substantially complied with the enhanced notice requirements 
of the VCAA.  

Second, with respect to the issues addressed here, the VA has 
fulfilled its duty to assist the veteran in obtaining and 
fully developing all of the evidence relevant to his claims 
to the extent practicable.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  Here, the veteran's service medical records, as 
well as those post-service clinical treatment records he has 
identified have been obtained and associated with the claims 
file.  In addition, the veteran has been afforded several VA 
rating examinations which contain medical opinions properly 
addressing the severity of his service-connected 
disabilities.  The veteran declined to the opportunity to 
present testimony at a personal hearing before either a 
Hearing Officer or a Board Member.  The Board has no 
knowledge of any other documentation which could be obtained 
in support of the veteran's claims, particularly in light of 
the letter received from his former attorney in July 1998.  
See VCAA at 2097-98 (stating that the efforts to obtain 
outstanding relevant records shall continue until the records 
are obtained, unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  The Board finds that with respect 
to the issues addressed here, no further development is 
required under the VCAA.  

II.  Entitlement to Service Connection for Nicotine 
Dependency

Among other things, the VCAA has eliminated the requirement 
that a claimant must submit evidence of a well-grounded claim 
for service connection.  Generally, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2001).  
However, while the VCAA has eliminated the well-grounded 
claim requirement, it must still be shown that the claimant 
actually has the claimed disorder or disease, and a medical 
nexus must still be established between the claimed diagnosed 
disability and an injury or disease incurred in the veteran's 
active service.  

On June 15, 1998, the RO received the veteran's claim for 
service connection for a respiratory disorder which he 
claimed was due to smoking begun in service.  Essentially, 
the veteran maintained that he developed nicotine dependency 
in service, and that his currently diagnosed emphysema and 
chronic obstructive pulmonary disease (COPD) resulted from 
such nicotine dependency.  

Congress has prohibited the grant of service connection for 
any disability on the basis that such resulted from disease 
attributable to the use of tobacco products during a 
veteran's active service for claims filed after June 9, 1998.  
See 38 U.S.C.A. § 1103 (West Supp. 2001).  Therefore, as a 
matter of law, any claims received by the VA after June 9, 
1998, are subject to this restriction.  In his claim received 
on June 15, 1998, the veteran asserted that his respiratory 
disorder was due to smoking.  A March 1999 VA examination 
report lists diagnoses of emphysema and a left lower lobe 
granuloma.  

Here, the duty to assist provisions of the VCAA 
notwithstanding, the provisions of 38 U.S.C.A. § 1103 are 
dispositive of this theory of entitlement, and require that 
the veteran's claim for service connection for nicotine 
dependency be denied.  In a case where the law and not the 
evidence is dispositive, the claim should be denied, or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the 
veteran's claim was received on June 15, 1998, after the 
promulgation of this section, his claims for service 
connection for nicotine dependence and a respiratory disorder 
due to tobacco use during service are prohibited as a matter 
of law.  

The Board notes an exception to the rule set forth in 
38 U.S.C.A. § 1103(a).  This aforementioned law will not 
preclude establishment of service connection for a disease 
which is otherwise shown to have been incurred in or 
aggravated during active service, or which became manifest to 
a compensable degree during any applicable presumptive 
period.  See 38 U.S.C.A. § 1103(b).  Accordingly, the issue 
of entitlement to service connection for emphysema to include 
other respiratory disorders such as COPD on a direct basis 
requires further evidentiary development in order to ensure 
compliance with the duty to assist provisions of the VCAA.  
As noted, such issue will be the subject of a later decision.  

III.  Increased Ratings

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2001).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Further, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
the veteran's favor.  See 38 C.F.R. § 4.3 (2001).  

a.  Residuals of a Shell Fragment Wound of the Right Thigh

Historically, service connection for residuals of a shell 
fragment wound (SFW) to the right thigh, involving Muscle 
Group XIV was established by an August 1948 rating decision.  
A 10 percent evaluation was assigned.  The veteran presently 
contends that his service-connected disability has increased 
in severity, and that an evaluation in excess of 10 percent 
is warranted.  Significantly, a separate 10 percent 
evaluation was assigned for a residual scar pursuant to a 
November 1998 rating decision.  Such additional disability 
will be addressed below as a separate issue, and will not be 
discussed in the context of the issue involving an increased 
rating for the SFW of the right thigh.  

The record reflects that in June 1945, the veteran sustained 
a shell fragment wound to the right anterior thigh.  The 
veteran had been hospitalized for approximately ten days and 
recalls having undergone surgery to remove as much of the 
shrapnel as possible.  No residual infection was indicated, 
and he returned to duty after 10 days.  X-rays taken in July 
1948 disclosed a normal right femur, except for a foreign 
body measuring 3/8 of an inch by 1/8 of an inch located in 
the soft tissues of the right thigh.  

The veteran underwent a VA muscle examination in August 1998.  
At that time, the veteran's history of sustaining the SFW to 
the right thigh was noted.  The veteran reported that he 
experienced episodic pain in his right anterior thigh with no 
precipitating factors.  He indicated that he experienced a 
sharp, stabbing pain located in the area of the scar, which 
would recur approximately once every one or two months.  
According to the veteran, the pain would last for a few 
seconds, and felt like he was being stabbed with a knife.  In 
addition, the veteran described experiencing a tingling 
sensation and a warming sensation in the area of the scar.  
He denied falling down due to the pain.  The veteran stated 
that the muscles near the scar would quiver from time to 
time, particularly with changes in the weather.  Objectively, 
no record of any bony nerve or vascular injury was present.  
Sensitive scarring was present, as noted in a separate 
examination report.  No exit wound was present.  The muscle 
group involved included the medial quadriceps region.  There 
was no damage to any tendons, bones, or joints.  There was a 
slight weakness of the quadriceps when tested against 
resistance, but no muscle herniation was found.  The right 
knee was shown to have full extension.  The examiner 
concluded with a diagnosis of "status-post shrapnel wound, 
right quadriceps muscle, medial thigh."  

The veteran underwent an additional VA rating examination in 
April 1999.  The report of that examination shows that the 
veteran had retained foreign bodies in the area of the wound 
which were characterized as being too small to be removed.  
The veteran indicated that he continued to experience sharp 
pains in the right thigh once or twice weekly.  He stated 
that the pain would come and go, and was not affected by the 
weather.  According to the veteran, he did not walk a great 
deal because of his respiratory problems.  He indicated that 
he experienced some difficulty crossing his right leg over 
his left knee.  On examination, the veteran was observed to 
walk with a minimal limp.  There was some limitation of 
flexion of the right knee and hip, but extension of the right 
knee was to zero degrees.  Knee jerks were characterized as 
"brisk."  The examiner concluded with an impression of 
residuals of a shrapnel wound of the right thigh muscles.  
The examiner went on to state that the limitation of flexion 
of the right knee and hip may have been partly due to the 
sartorius muscle, which belonged to Muscle Group XIV.  

The criteria for evaluating residuals of healed SFWs 
involving muscle groups are set forth at 38 C.F.R. § 4.56 
(2001).  The criteria consist of the type of injury, the 
history and complaint, and the objective findings.  A slight 
disability of the muscles involves a simple wound of the 
muscle without debridement, infection, or effects of 
laceration.  The service medical records should demonstrate a 
wound of slight severity or relatively brief treatment and 
return to duty.  There must have been healing with good 
functional results and no consistent complaints of cardinal 
symptoms of muscle injury or painful residuals.  The 
objective findings are a minimum scar, slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  See 38 C.F.R. § 4.56 (d)(1) 
(2001).  

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of hospitalization in service for treatment 
of the wound.  There must be a record in the file of 
consistent complaint from the first examination forward, of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  See 38 C.F.R. § 4.56(d)(2) (2001).  

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of hospitalization for a prolonged period in 
service for treatment of the wound.  The record must contain 
consistent complaints of cardinal symptoms of muscle wounds.  
There must be evidence of unemployability because of 
inability to keep up with work requirements, if present.  The 
objective findings are entrance and, if present, exit scars 
which are relatively large and so situated as to indicate a 
track of a missile through important muscle groups.  There 
are indications on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  The tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  See 38 C.F.R. 
§ 4.56 (d)(3) (2001).  

Finally, a severe disability of the muscles involves a 
through-and-through or deep penetrating wound due to a high-
velocity missile, or a large or multiple low-velocity 
missiles, or the explosive effect of a high-velocity missile, 
or shattering bone fracture, with extensive debridement or 
prolonged infection and sloughing o soft parts, intermuscular 
binding and cicatrization.  The history and complaints are 
similar to the criteria set forth for a moderately severe 
level, in an aggravated form.  The objective findings include 
extensive ragged, depressed and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the 
track of the missile.  The following, if present, are also 
signs of severe muscle damage: (a) x-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; (b) adhesions of 
scar tissue to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle; (c) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (g) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  See 
38 C.F.R. § 4.56 (d)(4) (2001).  

The veteran's service-connected residuals of an SFW to the 
right thigh have been evaluated as 10 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5314 (2001), pursuant to 
which the severity of injury to the muscles of Group XIV is 
evaluated.  This diagnostic code states that Muscle Group XIV 
includes those muscles responsible for extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, 
tension of the fascia lata and iliotibial band, postural 
support of the body, and synchronizing the hip and the knee, 
acting in conjunction with the hamstrings.  Muscles listed as 
part of this group include the sartorius, rectus femoris, 
vastus externus, vastus intermedius, vastus internus, and 
tensor vaginae femoris.  This code provides for assignment of 
a noncompensable (zero percent) evaluation if impairment of 
this group is slight, a 10 percent evaluation for a moderate 
disability, a 30 percent evaluation for a moderately severe 
disability, and a 40 percent evaluation for a severe 
disability.  See 38 C.F.R. § 4.73, Diagnostic Code 5314 
(2001).  

Applying the above criteria to the facts of this case, the 
Board finds that the evidence does not provide any basis for 
an evaluation in excess of the currently assigned 10 percent 
rating for the veteran's residuals of an SFW to the right 
thigh.  The clinical evidence shows this disability to be no 
more than moderate in degree, particularly taking the 
veteran's complaints of experiencing intermittent pain in to 
consideration.  In consideration of the history of the 
veteran's right thigh wound, the board notes that he required 
only ten days of hospitalization, after which time he was 
returned to duty.  Service medical records do not show that 
such injury caused prolonged infection, sloughing of soft 
parts or intermuscular cicatrization.  In fact, at the time 
of his wounding, the records did not show findings involving 
the muscular or nervous systems.  Service medical or clinical 
treatment records also fail to disclose evidence of 
unemployability due to an inability to keep up with work 
requirements as a result of the SFW to the right thigh.  

The clinical medical evidence shows a 6-cm entrance scar that 
is sensitive to touch.  There is no evidence, however, of any 
ulceration, inflammation, edema, or keloid formation.  More 
importantly, the evidence fails to show that the residuals of 
this injury are currently manifested by moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared to the left 
side.  Tests of strength and endurance of Muscle Group XIV 
showed no evidence of marked or moderately severe loss.  
Indeed, the August 1998 examination report noted only slight 
weakness of the quadriceps when tested against resistance, 
and no muscle herniation.  In April 1999, the VA examiner 
reported some limitation of flexion of the right knee and 
hip, but commented that such limitation of motion may have 
been only partly related to impairment of Muscle Group XIV.  
Moreover, the right knee was shown to have full extension to 
zero degrees.  Based on these findings, the Board finds that 
the preponderance of the evidence does not show the veteran's 
residuals of an SFW to the right thigh, involving Muscle 
Group XIV, to be more than moderate as defined under the 
applicable schedular criteria.  

The Board has also considered the effects of functional loss 
due to flare-ups of pain, fatigability, incoordination, pain 
on movement and weakness.  See 38 C.F.R. §§ 4.40, 4.45 
(2001); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In 
determining the propriety of the currently assigned 10 
percent evaluation for the veteran's residuals of an SFW to 
the right thigh, the Board notes that there is a similarity 
between the cardinal signs and symptoms of muscle disability 
as set forth in 38 C.F.R. § 4.56 (c) and the requirements set 
forth in 38 C.F.R. §§ 4.40 and 4.45.  Although ratings for 
muscle injury are not specifically based on limitation of 
joint motion, but rather, based on the degree of injury to 
the muscle, the provisions are sufficiently similar such that 
it would be tantamount to pyramiding to consider the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 along with the 
provisions of 38 C.F.R. § 4.56 (c) in rating muscle injury.  
Thus, the veteran's complaints of pain and weakness have been 
considered in determining that a moderate degree of muscle 
injury exists.  Further, although the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 would be applicable to ratings under 
diagnostic codes which contemplate joint pathology, no joint 
pathology has been identified as being a residual of the 
shrapnel wound in question.  

As the evidence of record shows that the veteran's residuals 
of an SFW of the right thigh, involving Muscle Group XIV, are 
most consistent with a moderate disability at most, the Board 
can only conclude that the preponderance of the evidence is 
against an evaluation in excess of 10 percent.  Accordingly, 
the doctrine of reasonable doubt is not for consideration 
here.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


b.  Determination of a Proper Initial Rating for PTSD

Historically, service connection was established for PTSD 
pursuant to a November 1998 rating decision.  An initial 30 
percent evaluation was assigned, effective from June 1998.  
The veteran presently contends that the severity of his PTSD 
is greater than reflected by the initially assigned 30 
percent evaluation, and that a higher initial evaluation is 
therefore warranted.  

The initially assigned 30 percent evaluation was based on the 
report of a VA rating examination conducted in July 1998.  
The veteran stated that he experienced flashbacks and 
nightmares nearly every other night.  He reported 
experiencing difficulty falling asleep and that he did not 
feel rested in the morning.  According to the veteran, he was 
still able to maintain a loving and caring attitude toward 
others, and denied experiencing depression and a general loss 
of interest.  He stated that he had problems with his temper, 
and described occasional moderate mood swings of relatively 
brief duration.  He reported experiencing an exaggerated 
startle response, and hypervigilance.  The veteran denied 
experiencing any problems with concentration.  The veteran 
indicated that he had a continuous concern regarding his 
health, and that he had some obsessive-compulsive 
characteristics.  In addition, the veteran described feeling 
"keyed up" with muscle tension and twitching.  He offered 
that his psychiatric problems did not seriously interfere 
with his work, and only modestly interfered with his 
interpersonal relationships.  

On examination, the veteran was characterized as being 
friendly and cooperative throughout the interview.  His 
affect was described as tense, apprehensive, and moderately 
anxious, with no definable depression.  His mood was 
characterized as being somewhat unstable.  The veteran was 
shown to be fully oriented, and was able to follow a goal-
oriented idea without difficulty.  There was no evidence of 
any fragmentation of thought or underlying thought 
disturbance.  His intelligence was estimated to be average or 
higher.  Abstract conceptualization was done without 
impairment.  Recent and remote memory were found to be intact 
despite the veteran's claim of a decrease in short-term 
memory over the past several years.  There was no evidence of 
delusions, hallucinations, or suicidal ideation.  Obsessive 
compulsive ideation was found to be present to a moderate 
degree.  Insight was partially impaired, and judgment was 
intact with ongoing ability to manage his financial affairs 
without assistance.  

The examiner concluded with a diagnosis of Axis I PTSD, 
chronic of moderate severity.  In addition, he offered an 
Axis V Global Assessment of Functioning (GAF) score of 70.  
Under the criteria found in the Diagnostic and Statistical 
Manual, 4th Edition (DSM-IV), a GAF score of 70 is suggestive 
of some mild symptoms of a psychiatric disorder (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and with some meaningful 
interpersonal relationships.  The examiner went on to comment 
that the veteran's PTSD had been more prominent early in life 
before eventually abating.  Symptoms began increasing, 
however, over the past three to four years to a moderate 
range, according to the examiner.  The veteran was now having 
nightmares and frequent episodes of flashbacks, resulting in 
an associated sleep pattern disturbance, as well as 
hypervigilance and an exaggerated startle response.  As a 
result, the veteran was now much more concerned about his 
health than would otherwise be expected.  

A statement dated in February 1999 was received from a 
counselor at a Vet Center.  According to the counselor, the 
veteran had been seen for PTSD symptomatology in September 
1998.  Since retiring, the counselor stated that the veteran 
had been experiencing nightmares and daily thoughts about his 
wartime experiences.  He indicated that the veteran still 
worked to keep busy, but that he was having a difficult time 
with his symptoms.  The counselor explained that the 
veteran's answers on the Mississippi Scale for combat-related 
PTSD were well below the cut-off score for PTSD.  He 
suggested that the veteran tended to minimize his responses 
on the Mississippi scale.  The more significant answers on 
the scale were as follows:  he is sometimes able to get 
emotionally close to others, sometimes he has nightmares of 
his experiences in the service which actually occurred, and 
he is never able to fall asleep and stay asleep, and awakens 
only when the alarm goes off.  The veteran stated that he and 
his wife slept in separate beds due to his restlessness.  He 
said that he averaged about five hours of sleep a night 
during the past five years.  In addition, the veteran 
indicated that he would occasionally wonder why he was still 
alive when others died.  At times, he would not laugh or cry 
in situations in which others would so react.  He frequently 
jumped at unexpected noises.  He indicated that he would 
sometimes "lose his cool," and explode over minor everyday 
occurrences.  

In May 1999, the veteran underwent an additional VA rating 
examination.  The report of that examination discloses that 
the veteran indicated that he had retired in 1992 after 
having owned and operated a watch store for some 43 years.  
He reported that his symptoms included flashbacks and 
nightmares about his wartime experiences.  The veteran 
explained that his flashbacks could occur at any time, and 
could be triggered by any sort of thought.  He described 
episodes of anxiety and indicated that he was becoming more 
edgy and upset "over little things."  

On examination, the veteran was shown to maintain good eye 
contact and was appropriately dressed and groomed.  His 
speech was clear and coherent, and he was fully oriented with 
adequate recall of recent and remote events.  His attention 
and concentration were characterized as good.  He was shown 
to have average intelligence, with no abnormal thought 
processes.  He denied experiencing delusions, hallucinations, 
or abnormal impulses.  There was no indication of ritualistic 
or obsessive attitudes.  He appeared somewhat anxious during 
the interview, according to the examiner, but there was no 
evidence of any panic attack or reaction.  The veteran's 
affect and mood were appropriate, and his insight and 
judgment were intact.  There was no indication of any organic 
process.  The examiner observed that the veteran appeared to 
"warm up" as the interview progressed, and demonstrated 
pleasant and cooperative communication.  

The examiner concluded with a diagnosis of Axis I PTSD, 
minimal prolonged, and an anxiety disorder without 
agoraphobia.  He also offered an Axis V GAF score of 70.  The 
examiner continued by stating that the veteran's PTSD 
symptomatology had lessened, although he continued to 
experience flashbacks and nightmares of his wartime 
experiences.  The examiner recommended that the current 
disability rating for PTSD be maintained, with a re-
evaluation within the next year.  

PTSD is evaluated under the provisions set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  Pursuant to that 
criteria, a 30 percent evaluation is contemplated where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

A 50 percent evaluation is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).

Applying the above-discussed criteria to the evidence of 
record, the Board finds that the initially assigned 30 
percent evaluation for PTSD is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher evaluation.  Dating from the time service connection 
was initially established to the present, the evidence 
presented demonstrates symptomatology most consistent with 
the criteria contemplated for assignment of a 30 percent 
rating for PTSD.  The veteran's primary symptoms are shown to 
involve complaints of experiencing flashbacks and nightmares, 
which have resulted in sleep impairment and hypervigilance.  
Such has arguably resulted in occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, such as are listed among the criteria for assignment 
of a 30 percent evaluation under Diagnostic Code 9411.  The 
veteran's objectively manifested symptomatology, however, has 
not been shown to meet the criteria for assignment of a 50 
percent evaluation.  

The clinical evidence shows that the veteran has virtually 
none of the manifestations described in the criteria for 
assignment of a 50 percent evaluation for PTSD.  He described 
experiencing occasional mood swings and periods of anxiety, 
which could be considered a disturbance of motivation and 
mood.  However, at no time during the pendency of this claim 
has he demonstrated a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  In this respect, 
mental status examinations showed no impairment in speech, 
memory, judgment, or abstract thinking.  While the veteran's 
affect was described as tense and apprehensive when examined 
in July 1998, it was never characterized as being "flat," 
per se.  Further, the veteran reported being able to maintain 
loving and caring attitudes toward others, and at no time 
indicated that he experienced difficulty in establishing and 
maintaining effective work and social relationships.  

In addition, the veteran was consistently shown to have Axis 
V GAF scores of 70, which under DSM-IV, is suggestive of only 
mild impairment due to a psychiatric disorder.  Under these 
circumstances, the severity of the veteran's PTSD clearly 
fails to meet the criteria for assignment of a 50 percent 
evaluation under Diagnostic Code 9411.  

The Board recognizes that the veteran may demonstrate one of 
the symptoms included in the criteria for assignment of a 70 
percent evaluation.  In particular, the report of the July 
1998 examination shows that the veteran had obsessive-
compulsive ideation concerning his health.  The criteria for 
assignment of a 70 percent evaluation list "obsessional 
rituals which interfere with routine activities."  While the 
veteran appears to have obsessive-compulsive ideation, 
however, no rituals were described or alluded to.  There is 
also no indication that such obsessive-compulsive ideation 
has interfered with any routine activities.  As such, the 
veteran's obsessive-compulsive ideation is deemed to be 
insufficient to warrant assignment of an evaluation in excess 
of 30 percent at any time dating from the initial grant of 
service connection.  

In sum, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 30 
percent for the veteran's PTSD.  In reaching this 
determination, the Board has considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
consideration.  See Gilbert, 1 Vet. App. at 55-56.  


c.  Determination of a Proper Evaluation for Sensitive Scar, 
Right Thigh

Historically, service connection for a sensitive scar 
associated with the veteran's SFW of the right thigh was 
established by a November 1998 rating decision.  an initial 
10 percent evaluation was assigned, effective from June 1998.  
The veteran presently contends that the severity of his 
sensitive scar on the right thigh is greater than reflected 
by the initially assigned 10 percent evaluation.  
Accordingly, he seeks an initial evaluation in excess of 10 
percent for that disability.  

The veteran underwent a VA rating examination in August 1998.  
The report of that examination shows that the veteran 
complained of experiencing intermittent sharp stabbing pain 
in the area of the scar.  On examination, the scar was found 
to be two inches in transverse diameter, and was located on 
the right anterior thigh in the medial region.  There was 
tenderness to light touch over the scar, which was smooth 
without adherence or ulceration.  A depression of 
approximately 1/2 inch in depth was present at the mid-portion 
of the scar.  No inflammation or keloid formation was noted.  
The color of the scar was similar to the surrounding skin.  
The examiner stated that there was mild disfigurement.  He 
concluded with a diagnosis of "scar of the right anterior 
thigh."  

The veteran underwent an additional VA rating examination in 
April 1999.  At that time, the examiner observed what was 
described as a depressed scar at the right anterior thigh, 
measuring approximately six-cm in length.  The examiner 
indicated that the scar was sensitive to the touch, but had 
no ulceration, inflammation, edema, or keloid formation.  The 
scar was further characterized as prominent and slightly 
darker than the surrounding skin.  The impression was "scar, 
residual of shrapnel injury to the right thigh."  

The veteran's sensitive scar of the right thigh is evaluated 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001).  Under that diagnostic code, scars which are 
superficial, tender and painful on objective demonstration 
warrant assignment of a 10 percent evaluation.  A note to 
Diagnostic Code 7804 states that the 10 percent rating will 
be assigned when the requirements are met, even though the 
location may be on the tip of a finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  
Also, under Diagnostic Code 7804, a 10 percent evaluation is 
the only rating available for tender or painful scars.  

Here, the veteran has manifested tenderness and sensitivity 
in his scar of the right thigh, and accordingly, assignment 
of a 10 percent evaluation under Diagnostic Code 7804 is 
appropriate.  The Board has also considered other potentially 
applicable rating criteria for the veteran's sensitive scar 
of the right thigh.  Under 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001), scars found to be analogous to eczema warrant 
assignment of a noncompensable evaluation where there is 
slight, if any, exfoliation, exudation, or itching, provided 
that such is on a non-exposed surface or small area.  A 10 
percent evaluation is assigned where there is exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  For assignment of a 30 percent rating, there 
must be a showing of constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation, 
the highest rating available under Diagnostic Code 7806 is 
contemplated for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnancy.  Id.  

Here, the veteran's sensitive scar has not been found to 
involve more than mild disfigurement with complaints of 
intermittent sharp pains, and tenderness to touch. The scar 
has not been found to involve exfoliation, exudation, or 
other eczema-like symptoms.  Accordingly, even if such 
symptoms could be considered to be analogous to itching on an 
exposed area of the skin under Diagnostic Code 7806, the 
veteran would not be entitled to an evaluation in excess of 
10 percent, as he has not been shown to have the degree of 
marked disfigurement contemplated for a higher rating.  There 
has been no limitation of function involving the right thigh 
or right leg resulting from the veteran's residual sensitive 
scar, and any functional impairment involving the residuals 
of the SFW to the right thigh and Muscle Group XIV has been 
addressed in connection with that disability.  There does not 
appear to be any additional rating criteria which would be 
potentially applicable to the veteran's sensitive scar on the 
right thigh.  

The Board concludes therefore that the initially assigned 10 
percent evaluation for the veteran's sensitive scar of the 
right thigh is appropriate, and that the preponderance of the 
evidence is against assignment of a higher rating under any 
other diagnostic code.  Accordingly, the benefit of the doubt 
doctrine is not for consideration here, see Gilbert, supra, 
and the veteran's claim for a higher initial evaluation must 
be denied.  

IV.  Conclusion

The Board's determinations with respect to the issues decided 
here do not preclude it from consideration of the veteran's 
claims on an extraschedular basis.  The potential application 
of 38 C.F.R. § 3.321(b)(1) (2001) has been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  There has been no showing, however, that the 
service-connected disabilities under consideration here, 
residuals of an SFW of the right thigh, PTSD, and a sensitive 
scar on the right thigh, have caused marked interference with 
employment, have necessitated frequent (or any) periods of 
hospitalization, or otherwise render impracticable the 
application of the regular schedular standards.  The Board 
observes that the veteran has been seen on an outpatient 
basis for treatment for his PTSD, and that he has been 
significantly disabled as a result of other non-service 
connected disabilities.  He has not, however, been precluded 
from obtaining or retaining gainful employment due to his 
service-connected disabilities, and has reported having owned 
and operated a watch store from which he retired after more 
then 40 years of continuous operation.  The Board does not 
dispute that the veteran experiences difficulties due to his 
service-connected disabilities.  Even so, such symptoms and 
difficulties have been taken into consideration in reaching 
the decisions noted above.  In other words, the Board finds 
that the regular schedular standards contemplate the 
symptomatology shown.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher disability ratings for each of 
the three service-connected disabilities addressed here on a 
schedular basis.  Those disabilities have not, however, been 
found to be of such a degree of severity as to warrant 
assignment of higher ratings on a schedular basis.  Likewise 
then, referral for consideration for extraschedular 
evaluations is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for nicotine dependency is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right thigh, 
involving Muscle Group XIV, is denied.  

The initially assigned 30 percent evaluation for PTSD is 
appropriate, and entitlement to an evaluation in excess of 30 
percent for PTSD is denied.  

The initially assigned 10 percent evaluation for a sensitive 
scar of the right thigh is appropriate, and entitlement to an 
evaluation in excess of 10 percent for that disability is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

